Exhibit 10.21

EIGHTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS EIGHTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 21st day of April 2006, by and between Silicon Valley Bank
(“Bank”) and Optio Software, Inc., a Georgia corporation (“Borrower”) whose
address is 3015 Windward Plaza, Windward Fairways II, Alpharetta, Georgia 30005.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of April 25, 2002, as amended by a First Loan Modification Agreement,
dated September 12, 2002, as amended by a Second Loan Modification Agreement,
dated April 24, 2003, as amended by a Third Loan Modification Agreement, dated
June 4, 2003, as amended by a Fourth Loan Modification Agreement, dated
December 4, 2003, as amended by a Fifth Loan Modification Agreement, dated
April 6, 2004, as amended by a Sixth Loan Modification Agreement, dated
April 22, 2005, as amended by a Seventh Loan Modification Agreement, dated
April 27, 2005 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) extend the
maturity date thereof and (ii) make certain other revisions to the Loan
Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 6.2(b) is hereby amended, in part, to delete the words “and accounts
payable” at the end of such sentence.

2.2 Section 6.7(ii) on the Loan Agreement, entitled “EBITDA” shall be amended to
read as follows:

(ii) EBITDA. EBITDA, as of the last day of each month, of no less than:

 

As of the last day of:

   Minimum EBITDA:  

April 2006

   $ (750,000 )

May 2006 – July 2006

   $ (500,000 )

August 2006 – January 2007

   $ (250,000 )

February 2007 – Maturity Date

   $ (750,000 )



--------------------------------------------------------------------------------

2.3 The definition of “Revolving Maturity Date” in Section 13.1 of the Loan
Agreement shall be amended to read as follows

“Revolving Maturity Date” is April 20, 2007.

2.4 Borrower’s Compliance Certificate is hereby amended as set forth in Exhibit
A hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Closing
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

2



--------------------------------------------------------------------------------

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to $15,000 and all
of Bank’s legal costs and expenses in connection herewith, (c) Certificate of
Good Standing from Georgia, dated within 30 days of closing.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK   BORROWER Silicon Valley Bank   Optio Software, Inc. By:  

/s/ Thomas Armstrong

  By:  

/s/ Caroline Bembry

Name:  

Thomas Armstrong

  Name:  

Caroline Bembry

Title:  

Relationship Manager

  Title:  

Chief Financial Officer

 

4



--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK FROM:    OPTIO SOFTWARE, INC.

The undersigned authorized officer of Optio Software, Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending                      with all required
covenants except as noted below and (ii) all representations and warranties in
the Agreement, to the knowledge of Borrower, are true and correct in all
material respects on this date. Attached are the required documents supporting
the certification. The Officer certifies that these are prepared in accordance
with Generally Accepted Accounting Principles (GAAP) consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes. The Officer acknowledges that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies Monthly financial statements + CC    Monthly within 30 days   
Yes        No 10-Q + CC    FQE within 45 days (except FYE)    Yes        No 10-K
+ CC*    FYE within 90 days    Yes        No A/R Agings    Monthly within 30
days    Yes        No A/R Audit    Annual    Yes        No Borrowing Base
Certificate    Monthly within 30 days    Yes        No

--------------------------------------------------------------------------------

* If annual 10-K delivery will be late, then Borrower shall deliver unaudited
annual financial statements within 90 days of FYE, with required audited
financials and 10-K delivered as soon as available thereafter.

 

Financial Covenant

   Required     Actual    Complies

Maintain:

          

Monthly Minimum Quick Ratio

     1.75:1.00               :1.00    Yes    No

Quarterly Minimum Quick Ratio

     2.00:1.00               :1.00    Yes    No

EBITDA as of the last day of each month:

          

April 2006

   $ (750,000 )   $                     Yes    No

May - July 2006

   $ (500,000 )   $                     Yes    No

August 2006 – January 2007

   $ (250,000 )   $                     Yes    No

February 2007 – Maturity Date

   $ (750,000 )   $                     Yes    No

Have there been updates to Borrower’s intellectual property, if appropriate? Yes
/ No



--------------------------------------------------------------------------------

Comments Regarding Exceptions: See Attached.

Sincerely,

     BANK USE ONLY        Received by:   

 

          AUTHORIZED SIGNER     Optio Software, Inc.      Date:   

 

   

 

SIGNATURE

     Verified:   

 

AUTHORIZED SIGNER

   

 

TITLE

     Date:   

 

 

 

DATE

     Compliance Status:                                         
                      Yes    No